DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to a preliminary amendment filed 21 November 2019, claims 1-16 are pending in the application; claims 1-15 are amended and claim 16 is new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Charbit et al. (US 2012/0106517 A1).

Regarding claim 1, Charbit discloses a device for providing a soft access point in a wireless network, the device being configured to:
(Fig. 1, Fig. 2B, 227, [0028] disclosing a UE is designated as a group head for the UE group; [0039] disclosing the group head may request resources for the group based on buffer status, link quality measurement or required QoS), 
receive, from the access point, a resource allocation message specifying first resources, and use the first resources for communications within the cluster ([0028] disclosing a hierarchical allocation scheme in which the eNB allocates resources for the group by allocating the resources to the group head which allocates resources to user equipment in the group; [0037] disclosing requesting resources by the group head and the eNB allocating resources responsively).  

Regarding claim 3, Charbit further discloses the device according to claim 1, wherein the cluster information comprises a cluster size, a desired quality of service in the cluster, a frequency-band for communications in the cluster, or a communication parameter for communications within the cluster ([0039] disclosing the group head may request resources for the group based on buffer status, link quality measurement or required QoS).  

Regarding claim 4, Charbit further discloses the device according to claim 1, wherein the first resources comprise one or more time-frequency slots ([0026]-[0028] disclosing TDD and time slot allocations for transmitting and receiving).  

Regarding claim 5, Charbit further discloses the device according to claim 1, wherein the resource allocation message further includes an identification of the device, a power constraint, or an interference parameter ([0028] disclosing designating a UE as the group head and allocating resources to said UE implicitly discloses the allocation includes an identification of the designated group head).  

Regarding claim 6, Charbit discloses an access point of a wireless network, the access point being configured to:
receive, from a device for providing a soft access point of the wireless network, a resource request message including cluster information about a cluster of network units connected to the device (Fig. 1, Fig. 2B, 227, [0028] disclosing a UE is designated as a group head for the UE group; [0039] disclosing the group head may request resources for the group based on buffer status, link quality measurement or required QoS), 
allocate, according to the cluster information, first resources for communications within the cluster, and send, to the device, a resource allocation message specifying the first resources ([0028] disclosing a hierarchical allocation scheme in which the eNB allocates resources for the group by allocating the resources to the group head which allocates resources to user equipment in the group; [0037] disclosing requesting resources by the group head and the eNB allocating resources responsively).  

Regarding claim 8, Charbit further discloses the access point according to claim 6, further configured to allocate the first resources or the second resources according to the cluster information, information about network units connected to the access point, or a network status ([0039] disclosing the group head may request resources for the group based on buffer status, link quality measurement or required QoS).  

Regarding claim 9, Charbit further discloses the access point according to claim 6, further configured to send the resource allocation message by broadcasting the resource allocation message in the wireless network ([0027], [0033] resources are scheduled via the PDCCH which inherently is broadcasted by the eNB).  

Regarding claim 10, Charbit further discloses the access point according to claim 6, further configured to determine one or more time-frequency slots as the first resources  ([0026]-[0028] disclosing TDD and time slot allocations for transmitting and receiving).  

Regarding claim 11, Charbit further discloses the access point according to claim 10, wherein: 
the cluster information comprises a communication parameter for communications within the cluster ([0039] disclosing the group head may request resources for the group based on buffer status, link quality measurement or required QoS), and the access point is further configured to select a duration of the one or more time- frequency slots based on the communication parameter ([0037] disclosing dynamically allocating resources based on group based on buffer status, link quality measurement or required QoS).  

Regarding claim 12, Charbit further discloses the access point according to claim 10, wherein:
the cluster information comprises a desired quality of service in the cluster, and the access point is further configured to select an amount of the time-frequency slots within a defined time period based on the desired quality of service in the cluster ([0039] disclosing the group head may request resources for the group based on buffer status, link quality measurement or required QoS; [0037] disclosing dynamically allocating resources based on group based on buffer status, link quality measurement or required QoS).  

Regarding claim 14, Charbit discloses a system comprising the device according to claim 1 and the access point of the wireless network, the access point being configured to:
receive, from the device a resource request message including cluster information about a cluster of network units connected to the device (Fig. 1, Fig. 2B, 227, [0028] disclosing a UE is designated as a group head for the UE group; [0039] disclosing the group head may request resources for the group based on buffer status, link quality measurement or required QoS), 
allocate, according to the cluster information, first resources for communications within the cluster, and send, to the device, a resource allocation message specifying the first resources([0028] disclosing a hierarchical allocation scheme in which the eNB allocates resources for the group by allocating the resources to the group head which allocates resources to user equipment in the group; [0037] disclosing requesting resources by the group head and the eNB allocating resources responsively).  

Regarding claim 15, Charbit discloses a method for allocating resources in a wireless network, the wireless network comprising an access point, and a device for providing a soft access point in the wireless network, the method comprising the steps of:
sending, by the device, a resource request message to the access point, the resource request message including cluster information about a cluster of network units connected to the device (Fig. 1, Fig. 2B, 227, [0028] disclosing a UE is designated as a group head for the UE group; [0039] disclosing the group head may request resources for the group based on buffer status, link quality measurement or required QoS), 
receiving, by the device, a resource allocation message, from the access point, the resource allocation message specifying first resources and being generated based on the cluster information, and using, by the device, the first resources for communications within the cluster ([0028] disclosing a hierarchical allocation scheme in which the eNB allocates resources for the group by allocating the resources to the group head which allocates resources to user equipment in the group; [0037] disclosing requesting resources by the group head and the eNB allocating resources responsively).  

Regarding claim 16, Charbit discloses the access point according to claim 9, further configured to send the resource allocation message by broadcasting the resource allocation message in the wireless network in a trigger frame ([0027], [0033] resources are scheduled via the PDCCH which inherently is broadcasted by the eNB and [0037] subsequently allocated to the group by the group head responsively).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (US 2012/0106517 A1) in view of Panteleev et al. (US 2018/0206176 A1).

Regarding claim 2, Charbit discloses the device according to claim 1 but does not disclose the following; however, Panteleev discloses wherein: the resource allocation message further specifies second resources, and the device is configured to use the second resources for uplink, transmissions to the access point (Fig. 6c and [0125] disclosing a joint grant for allocating uplink resources to the relay UE 104 and the sidelink between the UE 104 and remote UE 106).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group head user equipment of Charbit with the techniques of Panteleev because the Panteleev discloses this provides high data rate relaying to a remote UE that do not have connections to the base station (eNB) ([0090]-[0092]).

Regarding claim 7, Charbit discloses the access point according to claim 6 but does not disclose the following; however, Panteleev discloses further configured to allocate second resources for uplink transmissions from the device to the access point, wherein the resource allocation message further specifies second resources (Fig. 6c and [0125] disclosing a joint grant for allocating uplink resources to the relay UE 104 and the sidelink between the UE 104 and remote UE 106).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the group head user equipment of Charbit with the techniques of Panteleev because the Panteleev discloses this provides high data rate relaying to a remote UE that do not have connections to the base station (eNB) ([0090]-[0092]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbit et al. (US 2012/0106517 A1).

Regarding claim 13, Charbit further suggests the access point according to claim 6, further configured to not detect uplink transmissions from the device in the allocated first resources ([0033]-[0034] disclosing the resources allocated to and used by the group are uplink resources and one of ordinary skill would at once envisage there being no need for the eNB to receive the transmissions designated within the group).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Charbit et al. (US 2012/0093098 A1).
Lou et al. (US 2016/0198350 A1).
Chen et al. (U.S. Patent No. 8,861,424).
Park et al. (US 2012/0120868 A1).
Van Pham et al. (US 2015/0172896 A1).
Lee et al. (US 2018/0054755 A1).
Sony, “Discussion on Communication and UE-to-NW relaying aspects of FeD2D”, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USE 3rd-7th April 2017, R1-1705936.
Huawei et al., “Discussion on enhancement of communication”, 3GPP TSG RAN WG1 Meeting #8bis, Spokane, USA, April 3rd-7th, 2017, R1-1704308.
Nokia et al., ”Discussion on physical layer enhancements for sidelink communication and UE-to-Network Relaying”, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA 3rd-7th April 2017, R1-1705828.
Intel Corporation, “Physical layer enhancements for D2D-aided IoT and wearable scenarios, 3GPP TSG RAN1 WG1 Meeting #88, Athens, Greece, February 13-17 2017, R1-1702175.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500.  The examiner can normally be reached on 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH A BEDNASH/Primary Examiner, Art Unit 2461